(INTEGRYS ENERGY GROUP, INC. NEWS RELEASE LETTERHEAD) For Immediate Release August 6, 2008 Contact:Steven P. Eschbach, CFA Vice President – Investor Relations Integrys Energy Group, Inc. (312) 228-5408 Integrys Energy Group Reports 2008 Second Quarter Financial Results Chicago, August 6, 2008 – Integrys Energy Group, Inc. (NYSE:TEG), today reported income from continuing operations of $24.8 million ($0.31 diluted earnings per share from continuing operations) for the quarter ended June 30, 2008, compared with a loss from continuing operations of $39.6 million ($0.53 loss per share from continuing operations) for the quarter ended June 30, 2007. Additional details regarding Integrys Energy Group's financial results for the quarter ended June30, 2008 are as follows: Integrys Energy Group's Results (Millions, except share amounts) 2008 2007 Change Income (loss) from continuing operations $ 24.8 $ (39.6 ) - Basic earnings (loss) per share from continuing operations $ 0.31 $ (0.53 ) - Diluted earnings (loss) per share from continuing operations $ 0.31 $ (0.53 ) - Income (loss) available for common shareholders $ 24.1 $ (16.4 ) - Basic earnings (loss) per share $ 0.31 $ (0.22 ) - Diluted earnings (loss) per share $ 0.31 $ (0.22 ) - Average shares of common stock Basic 76.6 76.0 0.8 % Diluted 76.9 76.0 1.2 % Integrys Energy Group recognized income available for common shareholders of $24.1million ($0.31 diluted earnings per share) for the quarter ended June 30, 2008, compared with a net loss of $16.4million ($0.22 net loss per share) for the quarter ended June 30, 2007. Significant factors impacting the change in earnings and earnings per share were as follows: Integrys Energy Group Reports 2008 Second Quarter Financial Results August 6, 2008 Page 2 · The net loss from the regulated natural gas utility segment increased $5.3million (132.5%), from a net loss of $4.0million during the second quarter of 2007, to a net loss of $9.3million during the second quarter of 2008.The change was driven by the following: - A non-cash after-tax goodwill impairment in the amount of $6.5 million was recognized for North Shore Gas Company in the second quarter of 2008. - The change in the effective tax rate from the second quarter of 2007 to the second quarter of 2008 had a negative quarter-over-quarter impact on natural gas segment operating results.Quarter-over-quarter changes in the effective tax rate occur as a result of adjustments required by generally accepted accounting principles (GAAP) to ensure the year-to-date interim effective tax rate reflects the projected annual effective tax rate.An approximate $6 million income tax benefit at the natural gas segment in the second quarter of 2007, drove a decrease in quarter-over-quarter earnings. - Pre-tax operating and maintenance expenses at the natural gas utilities increased $8.6 million ($5.2 million after-tax), from $114.9 million ($68.9 million after-tax) during the second quarter of 2007, to $123.5 million ($74.1 million after-tax) during the second quarter of 2008, driven by $3.1million of higher quarter-over-quarter street restoration costs at The Peoples Gas Light and Coke Company and a combined $2.0 million of amortization expense related to regulatory assets recorded at Peoples Gas and North Shore Gas for costs to achieve merger synergies and costs related to the 2007/2008 rate case. - Partially offsetting the items discussed above, margins at the natural gas utilities increased $23.5million ($14.1 million after-tax), from $144.6 million during the second quarter of 2007, to $168.1million during the second quarter of 2008.A rate increase at Peoples Gas that was effective in the first quarter of 2008 had an approximate $18 million ($10.8 million after-tax) positive impact on the quarter-over-quarter margin.A 4.5% increase in natural gas throughput volumes, driven by colder weather conditions, had an estimated $3 million ($1.8 million after-tax) favorable quarter-over-quarter impact on margin. · Regulated electric utility segment earnings increased $5.2million (34.7%), from earnings of $15.0million for the quarter ended June 30, 2007, to earnings of $20.2million for the same quarter in 2008.The quarter-over-quarter increase in earnings at the regulated electric utility segment was driven by an $8.0million ($4.8million after-tax) increase in operating income at Wisconsin Public Service Corporation's electric utility, resulting primarily from the following: Integrys Energy Group Reports 2008 Second Quarter Financial Results August 6, 2008 Page 3 - Fuel and purchased power costs at Wisconsin Public Service were approximately $7 million ($4.2 million after-tax) lower than what was recovered in rates during the quarter ended June30,2008, compared with fuel and purchased power costs that were approximately $2million ($1.2million after-tax) higher than what was recovered in rates during the same quarter in 2007, which drove a $5.4million after-tax increase in operating income quarter-over-quarter.As a result of approximately $23million of higher than anticipated energy costs in the first quarter of 2008, the Public Service Commission of Wisconsin approved an interim rate increase effective March22,2008, and subsequently approved a higher final rate increase effective July 4, 2008.In the second quarter of 2008, the interim rate increase enabled Wisconsin Public Service to recover approximately $7 million of the $23 million of under-recovered fuel and purchased power costs incurred in the first quarter of 2008.With the approved rate increase and assuming stable fuel costs, Wisconsin Public Service anticipates it will recover approximately 80% of the remaining $16 million of unrecovered fuel and purchased power costs by year end. - Also contributing to the increase in Wisconsin Public Service's regulated electric operating income, electric maintenance expenses decreased $5.8million ($3.5million after-tax), driven primarily by significant planned outages in the second quarter of 2007 at the Weston 3 power plant and the DePere Energy Center. - Partially offsetting the items discussed above, a 7.9% quarter-over-quarter decrease in residential sales volumes and a 2.2% quarter-over-quarter decrease in sales volumes to commercial and industrial customers negatively impacted Wisconsin Public Service's quarter-over-quarter electric utility operating income.The decrease in electric sales volumes was driven by cooler weather in the second quarter of 2008, compared with the same quarter in 2007, which contributed an approximate $1 million after-tax quarter-over-quarter decrease in operating income.Weather normalized volumes were also down for these customer classes as customers are conserving energy as a result of high energy prices and a general slowdown in the economy.It is estimated that the decrease in weather normalized sales volumes contributed an approximate $2 million after-tax decrease in operating income quarter-over-quarter. · Financial results at Integrys Energy Services, Inc. increased $53.0million, from a net loss of $44.0million for the quarter ended June30, 2007, to earnings of $9.0million for the same quarter in 2008, driven by the following: - Integrys Energy Services recognized a combined $121.1 million ($72.7 million after-tax) increase in retail and wholesale electric margins, driven by derivative accounting treatment of customer supply contracts.Integrys Energy Services recognized $70.5million ($42.3million after-tax) of unrealized gains on derivative contracts in the second quarter of 2008, compared with $50.2million ($30.1million after-tax) of unrealized losses during the same period in 2007.These non-cash unrealized gains and losses result from the application of derivative accounting rules to customer supply contracts, requiring that these derivative instruments be valued at current market prices. No gain or loss is recognized on the corresponding customer sales contracts, which are not considered derivative instruments.As a result, Integrys Energy Services generally expects to experience non-cash losses on supply contracts in periods of declining market prices and non-cash gains in periods of increasing market prices.These non-cash gains and losses will ultimately reverse as the related sales contracts settle.Electric prices experienced an increase from April 1, 2008 to June 30, 2008, compared with a decrease over the same period in 2007. Integrys Energy Group Reports 2008 Second Quarter Financial Results August 6, 2008 Page 4 from April 1, 2008 to June 30, 2008, compared with a decrease over the same period in 2007. - Integrys Energy Services also recognized a $15.2million net loss from its investment in a synthetic fuel production facility during the three months ended June 30, 2007.Production and sale of synthetic fuel by Integrys Energy Services ended when Section 29/45K of the Internal Revenue Code, which provided for Section 29/45K federal tax credits from the production and sale of synthetic fuel, expired effective December31, 2007. - Partially offsetting the increases noted above, Integrys Energy Services' natural gas margins decreased $62.9million ($37.7million after-tax), driven by an $84.8 million ($50.9 million after-tax) decrease in quarter-over-quarter margins related to derivative accounting treatment, partially offset by a $21.9million ($13.2 million after-tax) increase in quarter-over-quarter realized natural gas margins. - Unrealized losses were $84.2million ($50.5million after-tax) in the second quarter of 2008, compared with unrealized gains of $0.6million ($0.4million after-tax) in the second quarter of 2007.Period-by-period variability in the margin contributed by Integrys Energy Services' retail and wholesale natural gas operations was primarily related to changes in the fair market value of basis swaps utilized to mitigate market price risk associated with natural gas transportation contracts and certain natural gas sales contracts, as well as contracts utilized to mitigate market price risk related to certain natural gas storage contracts.These non-cash unrealized gains and losses result from the application of derivative accounting rules to the basis and other swaps (requiring that these derivative instruments be valued at current market prices), without a corresponding market value offset related to the physical natural gas transportation contracts, the natural gas sales contracts, or the natural gas storage contracts (as these contracts are not considered derivative instruments).Therefore, no gain or loss is recognized on the transportation contracts, customer sales contracts, or natural gas storage contracts until physical settlement of these contracts occurs. - Realized natural gas margins increased $21.9million ($13.2million after-tax), from $18.0million ($10.8million after-tax) in the second quarter of 2007, to $39.9million ($24.0million after-tax) in the second quarter of 2008.This increase was driven by realized wholesale natural gas margins that were $15.8 million ($9.5 million after-tax) higher quarter-over-quarter, primarily as a result of realized gains on natural gas storage transactions and increased emphasis on structured wholesale natural gas transactions through continued expansion into new markets.The margin from retail natural gas operations in Illinois also increased $4.6million ($2.8 million after-tax) quarter-over-quarter, driven by further market penetration in Illinois and a quarter-over-quarter reduction in the amortization of certain customer contracts that were required to be marked to fair value and recorded as intangible assets as a result of the acquisition of the nonregulated operations of Peoples Energy Corporation. · Financial results at the Holding Company and Other segment improved $10.4million, from a net loss of $6.2 million during the quarter ended June 30, 2007, to earnings of $4.2million for the quarter ended June 30, 2008, due primarily to the following: Integrys Energy Group Reports 2008 Second Quarter Financial Results August 6, 2008 Page 5 - Interest expense decreased $7.1 million ($4.3 million after-tax), resulting from the repayment of short-term debt and commercial paper with a portion of proceeds received from the sale of the oil and natural gas production business in the third quarter of 2007, as well as a quarter-over-quarter decrease in working capital requirements at Integrys Energy Services. - Earnings from Integrys Energy Group's approximate 34% ownership interest in American Transmission Company LLC increased $3.9 million ($2.3 million after-tax), from after-tax earnings of $7.2 million in the second quarter of 2007, to after-tax earnings of $9.5million in the second quarter of 2008. - Operating income at the Holding Company and Other segment increased $8.6 million ($5.2million after-tax).In the second quarter of 2007, compared with the same quarter in 2008, operating expenses were higher as a result of severance, relocation, and other expenses recorded related to the Peoples Energy merger.Also, Integrys Business Support LLC realized operating income of $1.2 million ($0.7 million after-tax), related to return on capital included within its service charges in 2008.Integrys Business Support is a wholly owned subsidiary of Integrys Energy Group that was formed and became operational in January 2008 to achieve a significant portion of the cost synergies anticipated from the merger of Integrys Energy Group with Peoples Energy through the consolidation and efficient delivery of various support services and to provide more consistent and transparent allocation of costs throughout Integrys Energy Group and its subsidiaries. · In connection with the Peoples Energy merger on February 21, 2007, Integrys Energy Group announced its intent to divest of Peoples Energy Production Company, which was sold in the third quarter of 2007.During the quarter ended June30, 2007, Peoples Energy Production recognized earnings of $24.0million as a component of discontinued operations. EARNINGS FORECAST Integrys Energy Group continues to manage its portfolio of businesses to achieve long-term growth in its utility and nonregulated operations, while maintaining an emphasis on regulated growth.The company’s emphasis on regulated growth has been demonstrated by the Peoples Energy merger in 2007, ongoing expansion of its generation fleet, and the acquisition of retail natural gas distribution operations in Michigan and Minnesota during 2006.The company utilizes financial tools commonly used in the industry to help mitigate risk for the benefit of both shareholders and customers.Also, the company’s asset management strategy continues to deliver shareholder return from certain asset transactions.The company’s long-term diluted earnings per share growth rate target remains at 6% to 8% on an average annualized basis (using 2008 as the basis for this growth), with fluctuations in any given year that may be above or below that target range. The company anticipates generating earnings per diluted share in 2008 within the range of $3.33to $3.53.For the remainder of 2008, this guidance assumes normal weather conditions, the availability of generation units, the anticipated merger impacts relating to transition costs and anticipated purchase accounting adjustments, anticipated merger synergy savings, and recently obtained rate relief for certain utilities.The diluted earnings per share guidance excludes the Integrys Energy Group Reports 2008 Second Quarter Financial Results August 6, 2008 Page 6 impact of mark-to-market volatility for all of 2008 (such mark-to-market volatility is expected to include about $20 million of mark-to-market after-tax losses for all of 2008 relating to contracts terminating in 2008 which had net mark-to-market after-tax gains recognized in 2007). The projected guidance range for 2008 diluted earnings per share from continuing operations
